Citation Nr: 0003545
Decision Date: 02/10/00	Archive Date: 09/08/00

DOCKET NO. 94-43 821               DATE FEB 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Basic eligibility for nonservice-connected pension benefits.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hudson, Counsel 

INTRODUCTION

This matter was originally appealed to the Board of Veterans'
Appeals (Board) from a regional office (RO) administrative decision
of April 1992. In January 1997, the Board denied the appeal, and,
subsequently, the appellant appealed the Board's decision to the
United States Court of Appeals for Veterans Claims (known as the
United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter "Court"). In November 1998, the Court vacated the
Board decision and remanded the matter for readjudication. In June
1999, the case was remanded to the RO.

REMAND

The question at issue in this case is whether the veteran had the
requisite 90 days of wartime service to establish basic eligibility
for nonservice-connected pension benefits. 38 U.S.C.A. 1521(j)
(West 1991). According to his DD Form 214, he had qualifying active
service from May 23, 1945, to August 15, 1945, while in the United
States Merchant Marine, pursuant to 38 C.F.R. 3.7(x)(15) (1998).
However, this period of service was only 85 days, and the veteran
contends that his wartime service should extend beyond August 15,
1945, because he was on board ship until January 1946. The Court
decision in this case found that the Board had failed to explain
why the provisions pertaining to authorized travel, set forth in 38
U.S.C.A. 101(21)(E) and 38 C.F.R. 3.6(b)(6), were not for
application. The Court noted that Oceangoing Merchant Marine
Service during the relevant time period was considered active duty
for the purposes of all laws administered by VA, and directed the
Board to address why the termination date of August 15, 1945,
preempted the application of other VA laws and regulations, i.e.,
those pertaining to authorized travel, 38 U.S.C.A. 101(21)(E) and
38 C.F.R. 3.6(b)(6).

The Court also concluded that:

... the Board did not address why any service during the specified
time period is not subject to all law and regulation otherwise
administered by VA, so that VA is

2 -

free to - indeed, must - apply the law set forth in section
101(21)(E) and its own regulation (3.6(b)(6)) in terms of
determining what travel to and from active duty was "authorized."

Interpreting this as requiring a determination as to whether there
was, in fact, authorized travel in this case, the Board remanded
the case to the RO for additional development. The RO did not
complete the development requested in the prior remand; instead, a
Memorandum was prepared, in which the RO concluded that the
development did not seem to be relevant in view of the provisions
of 38 C.F.R. 3.7(x)(15). However, the Board must make its own
determination as to the evidence necessary in light of the
applicable law and regulations. See 38 U.S.C.A. 7104(a) (West 1991
& Supp. 1998). Moreover, in the case at issue, the Court has
specifically directed that additional explanation be provided, and,
as pointed out in the prior remand, a remand, "confers on the
appellant or other claimant, as a matter of law, the right to
compliance with the remand orders." Stegall v. West, 11 Vet.App.
268 (1998). The RO must complete this development, whether or not
it agrees with the specific interpretation of the relevant legal
authority relied upon by the Board or the Court.

However, limited exceptions to the rule set forth in Stegall have
subsequently been outlined by the Court, such as where the Court's
review of the underlying claim is not frustrated by RO's failure to
undertake specified remand development. Evans v. West, 12 Vet.App.
22 (1998). Additionally, the Court recently found that the Board
did not need to enforce its remand order, under Stegall, where,
inter alia, the case was not well-grounded, and, hence, the VA had
no duty to assist, and compliance with a particular request would
not have assisted the appellant in his claim. Roberts v. West, No.
97-1993 (U.S. Vet. App. Nov. 19, 1999). Although a determination
has not been made that the issue on appeal is well-grounded, the
Court has also held that VA is under an affirmative duty to inform
a claimant of the evidence necessary to complete an application,
including what evidence is required. Robinette v. Brown, 8 Vet.App.
69 (1995).

3 -

In reviewing the Court's decision in this case, in light of the
above considerations, and the prior remand, it is the Board's
opinion that certain, although not all, of the development
requested but not completed in the prior remand must be
accomplished. Specifically, the RO must ascertain whether there was
any authorized travel in this case. Further, the Board finds that
this development is required to fulfill the Robinette "duty to
inform," that it may assist the veteran in the development of his
claim, and that failure to complete the development directed in
this remand would potentially frustrate judicial review;
consequently, the remand "confers on the appellant or other
claimant, as a matter of law, the right to compliance with the
remand orders." Stegall v. West, 11 Vet.App. 268 (1998); see also
Evans, Roberts. Accordingly, to ensure full compliance with due
process requirements, the case is REMANDED to the RO for the
following:

1. The RO should contact the appellant and ask whether he had any
authorized or allowed travel time in connection with his Merchant
Marine service beginning in May 1945. If so, he should submit any
information in his control or possession which would verify
authorized travel or allowed travel time, or other additional
evidence and argument in support of his claim, particularly as to
that matter.

2. If the veteran claims that he had authorized or allowed travel
time, the RO must attempt to obtain evidence from the appropriate
service department as to whether the appellant had authorized
travel to or from his ship which was not included in his previous
active duty determination. If so, the number of days of authorized
travel should be provided. All requests for this information and
responses from the service department, including negative
responses, should be included in the claims file.

4 -

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JEFF MARTIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

5 -



